Citation Nr: 1713562	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-91 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, including as secondary to Agent Orange exposure and/or ionizing radiation exposure.

2.  Entitlement to service connection for basal cell carcinoma, including as secondary to Agent Orange exposure and/or ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1954 to March 1956.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to nonservice-connected pension benefits has been raised by the record in the February 2013 VA Form 21-526, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for a given disorder based on exposure to ionizing radiation may be shown in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. 

In this case, the Board notes that the Veteran's claimed heart disorder is not a disease listed under 38 C.F.R. § 3.311 for radiogenic diseases; however, his basal cell carcinoma is considered a skin cancer.  As such, the Veteran meets the basic requirements of 38 C.F.R. § 3.311 with regard to one of his claims.  Nonetheless, regarding the claim for a heart disorder, the Veteran may be service-connected without regard to the statutory presumptions if it can be shown that his diagnosed disability is related to his service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

The Board also observes that the Veteran's available service records did not contain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  However, there is no indication that any attempts to locate any outstanding service personnel records, to include a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), were undertaken by the RO.  On remand, the RO must undertake the appropriate development to verify his alleged ionizing radiation exposure in service, which the Veteran claims is due to his duties while stationed in Japan; service records show that the Veteran was stationed in Yokohama, Japan from December 1954 to March 1956.

In addition, the Board has expanded the claims for service connection on appeal to consider all theories of entitlement reasonably raised by the record.  In this regard, while the Veteran indicated that he was exposed to Agent Orange or another herbicide containing dioxin during his service in Japan.  The Board acknowledges that the National Personnel Records Center found that there was no evidence that the Veteran was exposed to herbicides during his period of service.  Nevertheless, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee, supra.  Thus, presumption is not the sole method for showing causation.

The Veteran has not yet been afforded VA examinations in connection with his claims for service connection of a heart disorder and basal cell carcinoma.  The Board acknowledges that the Veteran submitted Disability Benefit Questionnaires completed by his treating physician; however, no etiology opinions were provided.  Accordingly, the Board finds that the Veteran should be afforded VA examinations regarding the claims for service connection of a heart disorder and basal cell carcinoma feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  VA cannot exercise independent medical judgment in deciding an appeal.  See Colvin v. Derwinski, 1 Vet. App. 171(1991).  

Additionally, the Board observes that the Veteran submitted multiple VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) and requested that the RO obtain treatment records from Dr. M,  Lexington Medical Center, Integris Hospital, and Linsey Hospital.  The RO did not acknowledge receipt of these forms, or otherwise request the private treatment records from any of the aforementioned providers except Dr. M.  The Board notes that Dr. M completed the Disability Benefits Questionnaires on behalf of the Veteran; however, it is unclear whether there are treatment records and no such records have been associated with his claims file.  The RO must make every effort to obtain these records. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, to enable VA to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  After obtaining any necessary authorization from the Veteran, obtain his medical records from any private medical providers identified by the Veteran.

If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts.  Moreover, the Veteran and his representative should be informed of the inability to obtain records pursuant to applicable regulations.

2.  Take all indicated action to contact the appropriate repository of federal records, and request copies of any outstanding service personnel records to include a DD Form 1141, if available.  This should include a search of unit records, medical records, and all other possible avenues for locating a DD Form 1141, or other potential avenues to attempt to verify that the Veteran had any exposure to ionizing radiation in service.

3.  After completion of the above, schedule the Veteran for appropriate VA examination(s) to assess the etiology of his claimed heart disorder and basal cell carcinoma. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (if indicated).  The examiner is requested to review all pertinent records associated with the claims file, and include discussion of the Veteran's documented medical history and assertions

The VA examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current left elbow disorder and any current left and/or right knee disorder are related to any event, illness, or injury during service.  

The examiner(s) are requested to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed heart disorder and basal cell carcinoma are related to related to any event, illness, or injury during service, to include any herbicide exposure or ionizing radiation exposure, if verified.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner(s) must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





